FEDERALDEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    517 East Wisconsin
Craig W. Albee, Federal Defender                                                             Suite 182
Krista A. Halla-Valdes, First Assistant                                     Milwaukee, Wisconsin 53202

Joseph A. Bugni, Madison Supervisor                                             Telephone 414-221-9900
John W. Campion                                                                  Facsimile 414-221-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh



May 28, 2021


Honorable Pamela Pepper
US. District Judge
517 E. Wisconsin Avenue
Milwaukee, WI 53202

Re:       United States v. Yousef Barasneh
          Case No. 20-CR-26

Dear Judge Pepper:

On April 6, the Court ordered the parties to file a joint status report by May 28, 2021,
letting the Court know their anticipated next steps and whether we continued to need
more time before the Court re-schedules a sentencing hearing. See R. 47.

Assistant United States Attorney Ben Proctor and I spoke today about Mr. Barasneh’s
case and how to address the Court in our joint status report due today. While in early
April we thought we would be ready by now to schedule a sentencing hearing, based on
our discussions we realize that we are not. That said, we do believe it is reasonable to
state that we will be toward the end of summer. Thus, the parties jointly ask the Court to
reschedule another status report to the Court in 90 days.

For these reasons, the parties respectfully ask the Court to order that within 90 days the
parties shall file a joint status report letting the Court know their next anticipated steps
and the additional time necessary to complete them.




                                          Milwaukee · Madison · Green Bay
              Case 2:20-cr-00026-PP Filed 05/28/21 Page 1 of 2 Document 48
FEDERALDEFENDERSERVICES
    OFWISCONSIN,INC.

Honorable Pamela Pepper
Joint Status Report
May 28, 2021
Page 2

Sincerely,


s/ John W. Campion
John W. Campion

JWC




             Case 2:20-cr-00026-PP Filed 05/28/21 Page 2 of 2 Document 48
